Citation Nr: 0307394	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include generalized anxiety disorder 
and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from January 1974 until June 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

In his substantive appeal received in July 2002, the veteran 
indicated his desire for a local hearing before a Member of 
the Board.  That request was rescinded by the veteran in a 
January 2003 statement. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In an unappealed December 1989 rating decision, the RO 
denied service connection for a psychiatric disorder (then 
termed a "nervous condition").

3.  The evidence added to the record subsequent to the 
December 1989 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The competent medical evidence does not show that any 
presently diagnosed psychiatric condition, to include 
generalized anxiety disorder and depression, is causally 
related to active service.




CONCLUSIONS OF LAW

1.  The December 1989 rating decision denying the veteran's 
claim of entitlement to service connection for a psychiatric 
(nervous) condition is final.  38 U.S.C.A. §§ 7105, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence received subsequent to the December 1989 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include generalized anxiety disorder 
and depression, have been met.  38 U.S.C.A. §§ 5108, 7105, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.102, 3.156, 3.159 (2002).  

3. A psychiatric disorder, to include generalized anxiety 
disorder and depression, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A January 2002 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are 3 lay 
statements written by friends and relatives of the veteran.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The Board notes that while psychoses are subject to the 
chronic disease presumption as outlined in 38 C.F.R. §3.307 
(as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) and 
3.309 (2002), such presumption is not applicable in the 
present case because the veteran suffers from a psychiatric 
disorder other than a psychosis. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The veteran initially raised a claim of entitlement to 
service connection for a psychiatric disorder ("nervous 
condition") in July 1989.  That claim was denied in a 
September 1989 rating decision.  The RO then reconsidered the 
matter in December 1989, at which time the earlier denial was 
confirmed.  The veteran did not appeal either determination. 

The evidence of record at the time of the December 1989 
rating action included the veteran's service medical records, 
his contentions, a December 1987 treatment report from Taylor 
County Hospital and a June 1989 letter from S.B.C., M.S. of 
Lake Cumberland Clinical Services.  The claim was denied on 
the basis that the evidence failed to show any complaints of, 
or treatment for, a psychiatric condition during service or 
within one year following separation.  

In January 2002, the veteran claimed entitlement to service 
connection for depression.  An April 2002 rating decision 
denied the claim.  The RO observed that the veteran had never 
appealed the prior denial of his generalized anxiety disorder 
(earlier termed as a "nervous condition") and that 
therefore new and material evidence was required to reopen 
the claim.  It was deemed that such evidence had not been 
presented by the veteran.  The veteran disagreed with the 
April 2002 rating decision and initiated an appeal.

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the Board in September 1997 includes a May 2002 
letter from C.S., M.D. that stated that the veteran had been 
treated for depression dating back to 1975.  The letter 
further stated that the veteran was diagnosed during his 
military career.  That May 2002 letter is new as it was not 
previously of record, and is not cumulative or redundant of 
other evidence of record as it provides what was missing at 
the time of the prior final denial, evidence linking a 
current psychiatric disorder to service.  Thus, the Board 
finds it to be "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  

The second requirement under 38 C.F.R. § 3.156(a) is that 
evidence submitted following a prior final denial be 
material.  Here, the May 2002 letter from C.S. bears directly 
and substantially upon the specific matter under 
consideration, namely, whether a current psychiatric 
disability is etiologically related to the veteran's service, 
to include shown to have been manifest or aggravated within 
one year following separation from service.  Thus, the 
materiality requirement is also met and the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, to include generalized anxiety disorder and 
depression, is reopened.

Having reopened the veteran's claim of service connection, 
the Board may now decide the matter on the merits.  Although 
the RO found new and material had not been submitted to 
reopen the service connection claim, the veteran was provided 
the applicable law as to de novo adjudication of service 
connection on the merits.  Moreover, the veteran and his 
representative have provided arguments in this regard 
consistent with VA's notice of the information and evidence 
needed to substantiate the claim for service connection.  As 
such, the veteran is not adversely impacted by the Board's de 
novo adjudication on the merits of the issue of service 
connection for a psychiatric disability.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows treatment 
for a psychiatric condition, there is little doubt of the 
existence of a current disability.  However, as will be 
discussed below, the evidence of record fails to establish 
that such a disorder relates to service.  

In the present case, the service medical records reveal a 
subjective complaint of "generalized malaise" in May 1974.  
No further complaints were made during service, and at the 
time of his separation examination in May 1975, the veteran 
was noted to have normal neurologic and psychiatric health.  
A Report of Medical History completed at that time denied any 
"nervous trouble of any sort."  Finally, in a June 1975 
statement the veteran confirmed that there had been no change 
in his health status since his examination in May 1975. 

Following service, the evidence first shows psychiatric 
treatment in 1987.  A report of December 1987 private 
hospitalization noted as medical history that the veteran had 
been prescribed Librium in November 1987 for a similar 
complaint as current that he felt like he couldn't breathe.  
The diagnosis was possible anxiety reaction.  A June 1989 
treatment report from Lake Cumberland Clinical Services noted 
that the veteran had first sought clinical attention for such 
a condition in 1987.  Other evidence of record also shows 
that the veteran's first psychiatric complaints began some 
time in the late 1980s.  A January 2002 Psychosocial 
Evaluation from Communicare indicated that the veteran sought 
spiritual help from a psychiatrist minister approximately 15 
years earlier.  

Upon review of the claims file, the Board finds that the 
evidence fails to establish any causal relationship between 
the veteran's currently diagnosed psychiatric disorder and 
his active service.  The one notation of "generalized 
malaise" in the service medical records is an isolated 
complaint and the evidence shows that such symptomatology 
resolved upon separation, when the veteran was found to be in 
good mental health.  The lack of documented treatment for a 
psychiatric condition until at least 1987, more than a decade 
following service, further bolsters the conclusion that the 
veteran's single in-service complaint was unrelated to his 
present psychiatric disorder.  

In concluding that no nexus exists between the veteran's 
present psychiatric disorder and active duty, the Board 
acknowledges a May 2002 letter from C.S.  That letter 
inaccurately notes that the veteran was diagnosed with a 
psychiatric condition during service.  In actuality, the 
service medical records only contain a subjective complaint, 
and not a medical diagnosis.  Moreover, that May 2002 letter 
states that "soon after discharge" the veteran began to see 
a private psychiatrist.  As noted above, the first indication 
of treatment did not occur until 1987, which was several 
years removed from the veteran's active service.  Finally, 
the May 2002 letter from C.S. indicated that the veteran 
received a VA disability rating for depression in 1981.  That 
statement appears to be a recitation of subjective history, 
as the claims file does not indicate any such award.  

In denying the veteran's claim of entitlement to service 
connection, the Board further acknowledges 3 lay statements.  
One such statement was written by Reverend D.G.  He reported 
having known the veteran during service.  He recalled that 
one morning the veteran woke up in a deep depression.  
Additional letters from the veteran's mother and, apparently 
his sister, noted that in 1974 they had written a letter to 
get the veteran released from the military on the basis that 
he was suffering from depression.  The 1974 letter is not 
associated with the claims file.

Overall, the lay statements, viewed in their most favorable 
light, indicate that the veteran exhibited some symptoms of 
depression while in service.  Such had already been 
established by the May 1974 complaint of generalized malaise.  
However, whatever the veteran's psychiatric difficulties, the 
evidence shows that they resolved by the time of separation 
and that no further treatment was sought until 1987, about 12 
years subsequent to separation.  

In conclusion, the preponderance of the evidence of record 
does not show a relationship between the veteran's currently 
diagnosed psychiatric disorder to include generalized anxiety 
disorder and depression and active service.  Thus, for the 
reasons outlined above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for diagnosed psychiatric disorder, to 
include generalized anxiety disorder and depression, is 
denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

